ORDER

PER CURIAM.
Deitrice Reeves (“Mother”) appeals from a judgment of the Circuit Court of the City of St. Louis terminating her parental rights to her sons, J.R. and J.R.R., and her daughter, J.N.R. Mother contends that the trial court erred in terminating her parental rights because: (1) there was insufficient clear, cogent, and convincing evidence to support the findings made pursuant to Section 211.447.4(3) RSMo 2000, and (2) there was insufficient evidence to support the findings made pursuant to Section 211.447.6. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the trial court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).